[Cite as Brown v. Ross Correctional Inst., 2009-Ohio-7183.]

                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




DUANE BROWN                                                   Case No. 2008-09635-AD

       Plaintiff                                              Deputy Clerk Daniel R. Borchert

       v.                                                     ENTRY OF DISMISSAL

ROSS CORRECTIONAL INSTITUTION

       Defendant




        {¶ 1} Plaintiff, Duane Brown, filed a complaint against defendant, Ross
Correctional Institution, which stated: “Male 14 K Gold Diamond Ring Belonging to
Raymond Brown #198-854. The ring was given to Raymond by his brother, Duane
Brown, which belonged to their deceased father. When I Duane Brown received his
property the ring was not present.” Plaintiff seeks damages in the amount of $2,000.00.
        {¶ 2} Defendant filed a motion to dismiss pursuant to Civ.R. 12(B)(6), failure to
state a claim upon which relief can be granted. Furthermore, defendant asserts the
claim should be denied pursuant to Civ.R. 17, since plaintiff is not the real party in
interest.
        {¶ 3} Defendant asserts plaintiff’s claim should be dismissed since he has failed
to allege any negligent action or omission on the part of defendant caused the loss of
the ring. In the alternative, defendant asserts, based on plaintiff’s pleadings, plaintiff
was not the owner of the ring in question but his brother. Therefore, plaintiff is not the
real party in interest.
        {¶ 4} Upon review of the pleadings, this court finds that plaintiff has failed to
state a claim upon which relief can be granted. He has not alleged what negligent act
defendant engaged in or presented any evidence tying defendant to the loss of the ring
in question. Since plaintiff’s claim is denied pursuant to Civ.R. 12(B)(6), the issues
Case No.2008-09635-AD                    -2-                                  ENTRY

raised by Civ.R. 17 need not be addressed. Therefore, defendant’s motion to dismiss is
GRANTED. Plaintiff’s case is DISMISSED. The court shall absorb the court costs of
this case.




                                               ________________________________
                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Duane Brown                                    Stephen A. Young
9112 Parmalee                                  Department of Rehabilitation
Cleveland, Ohio 44108                          and Correction
                                               770 West Broad Street
                                               Columbus, Ohio 43222
DRB/laa
Filed 12/22/09
Sent to S.C. reporter 4/7/10